As filed with the Securities and Exchange Commission on January 26, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-00582 NEUBERGER BERMAN EQUITY FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President Neuberger Berman Equity Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: August 31, 2012 Date of reporting period: November 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. NOVEMBER 30, 2011 Schedule of InvestmentsEmerging Markets Equity Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (88.9%) Brazil (7.6%) BM&FBOVESPA SA Brasil Insurance Participacoes E Administracao Cia Hering Ecorodovias Infraestrutura e Logistica HRT Participacoes em Petroleo * PDG Realty Empreendimentos E Participacoes QGEP Participacoes TOTVS SA Chile (1.0%) Sociedad Quimica y Minera de Chile ADR, B Shares China (21.2%) Agriculture Bank of China, H Shares Baidu, Inc. ADR * China Automation Group China Liansu Group Holdings China Mobile China National Building Material, H Shares China Resources Gas Group China Vanke, B Shares Comba Telecom Systems Holdings Dah Chong Hong Holdings Daphne International Holdings First Tractor, H Shares Golden Eagle Retail Group GOME Electrical Appliances Holdings Industrial & Commercial Bank of China, H Shares Kingdee International Software Group Prince Frog International Holdings * Tencent Holdings Vinda International Holdings Want Want China Holdings Xingda International Holdings Xinyi Glass Holdings Colombia (1.2%) Ecopetrol SA ADR India (6.2%) Ballarpur Industries Ñ* Cadila Healthcare DEN Networks * Exide Industries Godrej Consumer Products Gujarat State Petronet Mahindra & Mahindra Prestige Estates Projects Sintex Industries United Phosphorus Indonesia (4.0%) PT Bank Mandiri Tbk PT Global Mediacom Tbk PT Harum Energy Tbk PT Indocement Tunggal Prakarsa Tbk PT United Tractors Tbk Israel (0.8%) Israel Chemicals Korea (11.0%) BS Financial Group * GS Home Shopping Hyundai Mobis KT Corp. ADR LG Chem Samsung Electronics Shinhan Financial Group Woongjin Coway Malaysia (2.9%) Axiata Group Top Glove Mexico (5.2%) Alamos Gold First Majestic Silver * Fresnillo PLC Genomma Lab Internacional Class B * Kimberly-Clark de Mexico Class A NII Holdings * Nigeria (0.8%) Afren PLC * Philippines (2.2%) Energy Development International Container Terminal Services Qatar (0.9%) Industries Qatar Russia (6.6%) Eurasia Drilling GDR LUKOIL OAO ADR Magnit OJSC GDR Pharmstandard OJSC GDR * Sberbank of Russia Uralkali OJSC GDR South Africa (5.5%) Exxaro Resources MTN Group Naspers Ltd., N Shares Shoprite Holdings Taiwan, Province of China (4.4%) HTC Corp. Hung Poo Real Estate Development Simplo Technology Taiwan Semiconductor Manufacturing TXC Corp. Thailand (2.0%) Bangkok Bank NVDR Kasikornbank PCL NVDR Turkey (2.5%) Koza Altin Isletmeleri Turkiye Garanti Bankasi United Arab Emirates (0.8%) Dragon Oil United Kingdom (2.1%) BG Group Tullow Oil Total Common Stocks (Cost $130,845) Preferred Stocks (7.2%) Brazil (7.2%) Banco Do Estado do Rio Grande do Sul Class B Companhia de Bebidas das Americas ADR Itau Unibanco Holding Randon Participacoes Refinaria de Petroleo Ipiranga Ñ*^^ 0 Vale SA ADR Total Preferred Stocks (Cost $10,324) Short-Term Investments (6.6%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $8,708) Total Investments## (102.7%) (Cost $149,877) Liabilities, less cash, receivables and other assets [(2.7%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY EMERGING MARKETS EQUITY FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Commercial Banks 13.7% Oil, Gas & Consumable Fuels 8.2% Metals & Mining 6.8% Wireless Telecommunication Services 5.9% Semiconductors & Semiconductor Equipment 5.0% Chemicals 4.3% Auto Components 3.4% Machinery 3.4% Food & Staples Retailing 3.3% Pharmaceuticals 2.7% Internet Software & Services 2.6% Household Durables 2.6% Household Products 2.5% Transportation Infrastructure 2.4% Software 2.2% Communications Equipment 2.1% Construction Materials 2.0% Gas Utilities 1.9% Media 1.9% Specialty Retail 1.7% Real Estate Management & Development 1.6% Beverages 1.4% Automobiles 1.2% Health Care Equipment & Supplies 1.2% Building Products 1.2% Distributors 1.1% Personal Products 1.1% Computers & Peripherals 1.0% Diversified Telecommunication Services 1.0% Energy Equipment & Services 1.0% Industrial Conglomerates 0.9% Diversified Financial Services 0.9% Independent Power Producers & Energy Traders 0.8% Insurance 0.7% Textiles, Apparel & Luxury Goods 0.6% Food Products 0.6% Paper & Forest Products 0.5% Electronic Equipment, Instruments & Components 0.4% Multiline Retail 0.2% Internet & Catalog Retail 0.1% Short-Term Investments and Other Assets-Net 3.9% 100.0% See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsEquity Income Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (74.0%) Air Freight & Logistics (1.6%) United Parcel ServiceClass B Beverages (1.4%) Treasury Wine Estates Capital Markets (2.8%) Apollo Investment BlackRock, Inc. Diversified Financial Services (0.6%) Warsaw Stock Exchangeñ Warsaw Stock Exchange Diversified Telecommunication Services (2.6%) CenturyLink Inc. Chunghwa Telecom ADR Electric Utilities (5.1%) Exelon Corp. Great Plains Energy Northeast Utilities Progress Energy ‡‡ Food Products (1.8%) Unilever NV Gas Utilities (1.4%) New Jersey Resources Machinery (0.1%) AG Growth International Media (1.8%) BEC World Public World Wrestling Entertainment Class A Metals & Mining (3.6%) Franco-Nevada Corp. Royal Gold ‡‡ Multi-Utilities (9.8%) Alliant Energy CenterPoint Energy NiSource Inc. NSTAR PG&E Corp. TECO Energy Wisconsin Energy Xcel Energy Oil, Gas & Consumable Fuels (9.5%) ARC Resources Bonavista Energy Crescent Point Energy Ecopetrol SA ADR Spectra Energy ‡‡ Total SA ADR Pharmaceuticals (5.2%) Johnson & Johnson Novartis AG ADR Sanofi-Aventis ADR Real Estate Investment Trusts (16.1%) American Campus Communities ‡‡ Ascendas Real Estate Investment Trust ñ Ascendas Real Estate Investment Trust Campus Crest Communities Digital Realty Trust HCP, Inc. Japan Logistics Fund Lippo-Mapletree Indonesia Retail Trust Mapletree Logistics Trust Parkway Life Real Estate Rayonier Inc. RLJ Lodging Trust Suntec Real Estate Investment Trust Ventas, Inc. Weyerhaeuser Co. Yuexiu REIT Road & Rail (1.0%) Norfolk Southern ‡‡ Semiconductors & SemiconductorEquipment (1.6%) Linear Technology Microchip Technology Tobacco (2.2%) Philip MorrisInternational ‡‡ Transportation Infrastructure (1.1%) SATS Ltd. Water Utilities (1.3%) Aqua America Wireless Telecommunication Services (3.4%) China Mobile ADR ‡‡ Philippine Long Distance Telephone ADR Taiwan Mobile Total Common Stocks (Cost $1,320,643) Convertible Preferred Stocks (0.6%) Bunge Ltd. (Cost $11,222) Principal Amount Convertible Bonds (14.7%) Best Buy Co., Inc., Guaranteed Notes, 2.25%, due 1/15/22 Bill Barrett Corp., Guaranteed Notes, 5.00%, due 3/15/28 Charles River Laboratories International, Inc., Senior Unsecured Notes, 2.25%, due 6/15/13 Chart Industries, Inc., Senior Subordinated Notes, 2.00%, due 8/1/18 Covanta Holding Corp., Senior Unsecured Notes, 1.00%, due 2/1/27 Equinix, Inc., Subordinated Notes, 3.00%, due 10/15/14 Hologic, Inc., Senior Unsecured Notes, Step-Down, 2.00%/0.00%, due 12/15/37 a Host Hotels & Resorts L.P., Guaranteed Notes, 2.63%, due 4/15/27 ñ Iconix Brand Group, Inc., Senior Subordinated Notes, 1.88%, due 6/30/12 Iconix Brand Group, Inc., Senior Subordinated Notes, 2.50%, due 6/1/16 ñ Illumina, Inc., Senior Unsecured Notes, 0.25%, due 3/15/16 ñ Integra Lifesciences Holdings Corp., Guaranteed Notes, 2.38%, due 6/1/12 ñ James River Coal Co., Senior Unsecured Notes, 3.13%, due 3/15/18 ñ James River Coal Co., Senior Unsecured Notes, 4.50%, due 12/1/15 Kinross Gold Corp., Senior Unsecured Notes, 1.75%, due 3/15/28 L-3 Communications Holdings, Inc., Guaranteed Notes, 3.00%, due 8/1/35 Massey Energy Co., Guaranteed Notes, 3.25%, due 8/1/15 Molycorp, Inc., Senior Unsecured Notes, 3.25%, due 6/15/16 ñ NuVasive, Inc., Senior Unsecured Notes, 2.75%, due 7/1/17 Patriot Coal Corp., Senior Unsecured Notes, 3.25%, due 5/31/13 Primaris Retail REIT, Subordinated Notes, 5.40%, due 11/30/18 ñ RTI International Metals, Inc., Guaranteed Notes, 3.00%, due 12/1/15 Southern Pacific Resource Corp., Subordinated Debentures, 6.00% due 6/30/16 Southern Pacific Resource Corp., Unsecured Notes, 6.00% due 6/30/16 ñ WebMD Health Corp., Senior Unsecured Notes, 2.25%, due 3/31/16 ñ WebMD Health Corp., Senior Unsecured Notes, 2.50%, due 1/31/18 ñ Wright Medical Group, Inc., Senior Unsecured Notes, 2.63%, due 12/1/14 Total Convertible Bonds (Cost $280,402) Number of Shares Short-Term Investments (8.7%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $162,127) Total Investments## (98.0%) (Cost $1,774,394) Cash, receivables and other assets, less liabilities‡‡ (2.0%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsFocus Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.6%) Aerospace & Defense (7.1%) Boeing Co. Honeywell International Beverages (2.4%) Coca-Cola Enterprises Biotechnology (2.8%) Amgen Inc. Capital Markets (4.3%) BlackRock, Inc. Chemicals (1.0%) Potash Corp. of Saskatchewan Commercial Banks (2.7%) Wells Fargo Commercial Services & Supplies (2.5%) Waste Connections Containers & Packaging (1.3%) Silgan Holdings Diversified Financial Services (2.4%) J.P. Morgan Chase Electric Utilities (3.7%) NextEra Energy Energy Equipment & Services (4.1%) Halliburton Co. Food Products (1.8%) Sara Lee Health Care Equipment & Supplies (3.3%) Covidien PLC Health Care Providers & Services (5.2%) Cardinal Health Express Scripts * Household Durables (2.8%) Newell Rubbermaid Household Products (2.4%) Procter & Gamble Insurance (4.2%) Prudential Financial Internet Software & Services (5.9%) eBay Inc. * Google Inc. Class A * Leisure Equipment & Products (2.5%) Mattel Inc. Media (5.2%) Comcast Corp. Class A Special Discovery Communications Class C * Metals & Mining (2.0%) BHP Billiton ADR Multiline Retail (4.2%) Target Corp. Oil, Gas & Consumable Fuels (8.1%) Cabot Oil & Gas Denbury Resources * Semiconductors & Semiconductor Equipment (9.2%) Cymer, Inc. * Intel Corp. NXP Semiconductors * Software (2.5%) Activision Blizzard Textiles, Apparel & Luxury Goods (2.0%) Coach, Inc. Total Common Stocks (Cost $497,572) Short-Term Investments (4.2%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $22,076) Total Investments## (99.8%) (Cost $519,648) Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsGenesis Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (94.7%) Aerospace & Defense (0.2%) Alliant Techsystems American Science & Engineering Air Freight & Logistics (0.5%) Forward Air ^ Auto Components (0.8%) Gentex Corp. Beverages (0.8%) Boston Beer Class A *^ØØ Capital Markets (0.4%) Eaton Vance Waddell & Reed Financial Class A Chemicals (4.0%) Balchem Corp. Hawkins, Inc. Innophos Holdings Intrepid Potash * LSB Industries *^ NewMarket Corp. RPM International Sensient Technologies ^ Commercial Banks (2.9%) Bank of Hawaii BOK Financial Cullen/Frost Bankers First Financial Bankshares Westamerica Bancorp ^ Commercial Services & Supplies (5.1%) Copart, Inc. * Healthcare ServicesGroup ^ Ritchie Bros. Auctioneers Rollins, Inc. United Stationers ^ Construction & Engineering (0.1%) Layne Christensen * Containers & Packaging (3.3%) AptarGroup Inc. ^ Silgan Holdings Distributors (0.4%) Pool Corp. Diversified Consumer Services (1.3%) Hillenbrand, Inc. Matthews International Class A ^ Strayer Education Electronic Equipment, Instruments & Components (1.1%) Badger Meter Trimble Navigation * Energy Equipment & Services (5.9%) CARBO Ceramics ^ Lufkin Industries ^ Natural Gas ServicesGroup *^ Oceaneering International Pason Systems Food & Staples Retailing (1.7%) Ruddick Corp. ^ Food Products (2.0%) Darling International * Flowers Foods J & J Snack Foods ^ Lancaster Colony Gas Utilities (2.5%) New Jersey Resources Northwest Natural Gas Piedmont Natural Gas South Jersey Industries WGL Holdings Health Care Equipment & Supplies (5.5%) Abaxis, Inc. *^ DENTSPLY International Haemonetics Corp. *^ IDEXX Laboratories * Meridian Bioscience ^ Sirona Dental Systems * West Pharmaceutical Services Health Care Providers & Services (4.1%) AmSurg Corp. *^ Henry Schein * Landauer, Inc. ^ MWI Veterinary Supply *^ Owens & Minor Patterson Companies PSS World Medical *^ Health Care Technology (0.7%) Computer Programs and Systems Quality Systems Hotels, Restaurants & Leisure (0.6%) Brinker International Household Durables (0.2%) Leggett & Platt Household Products (2.7%) Church & Dwight Industrial Conglomerates (0.9%) Raven Industries ^ Insurance (4.3%) Brown & Brown Hanover Insurance Group Harleysville Group ^ HCC Insurance Holdings Infinity Property & Casualty Mercury General RenaissanceRe Holdings RLI Corp. ^ Safety Insurance Group ^ Validus Holdings IT Services (1.8%) Forrester Research ^ Jack Henry & Associates ManTech International Class A ^ Syntel, Inc. Leisure Equipment & Products (1.4%) Polaris Industries Life Science Tools & Services (1.3%) ICON PLC ADR *^ Pharmaceutical Product Development Techne Corp. Machinery (9.9%) AG Growth International ^ Chart Industries * CLARCOR Inc. ^ Donaldson Co. Douglas Dynamics Graco Inc. Industrea Ltd. ^ International Mining Machinery Joy Global Lincoln Electric Holdings Lindsay Corp. ^ Nordson Corp. Robbins & Myers Toro Co. Valmont Industries Wabtec Corp. ^ Metals & Mining (3.9%) Alamos Gold Compass Minerals International ^ Major Drilling Group International ^ Office Electronics (0.9%) Zebra TechnologiesClass A *^ Oil, Gas & Consumable Fuels (10.7%) Abraxas Petroleum * Brigham Exploration Co. * Cabot Oil & Gas Celtic Exploration * Concho Resources * Gulfport Energy *^Ø Kodiak Oil & Gas * Legacy Oil + Gas * Legacy Oil + Gas *ñ Northern Oil and Gas * Oasis Petroleum * Painted Pony Petroleum Class A * Petrominerales Ltd. Resolute Energy * SM Energy Southwestern Energy * Vermilion Energy Professional Services (0.5%) Exponent, Inc. *^ Road & Rail (0.2%) Genesee & WyomingClass A * Semiconductors & Semiconductor Equipment (1.1%) GT Advance Technologies *^ Hittite Microwave * Software (5.9%) Blackbaud, Inc. ^ Computer Modelling Group ^ FactSet Research Systems MICROS Systems *^ Solera Holdings ^ Specialty Retail (2.6%) Hibbett Sports *^ Leon's Furniture Sally Beauty Holdings * Tractor Supply Thrifts & Mortgage Finance (0.7%) BankUnited Brookline Bancorp ^ Capitol Federal Financial Oritani Financial Trading Companies & Distributors (1.1%) Applied Industrial Technologies MSC Industrial Direct Class A Richelieu Hardware Watsco, Inc. Water Utilities (0.7%) American States Water Aqua America Total Common Stocks (Cost $6,645,256) Exchange Traded Funds (0.9%) SPDR Gold Trust * (Cost $58,435) Short-Term Investments (4.6%) State Street Institutional Treasury Money Market Fund Institutional Class State Street Institutional Treasury Plus Fund Institutional Class ^ Total Short-Term Investments (Cost $519,982) Total Investments## (100.2%) (Cost $7,223,673) Liabilities, less cash, receivables and other assets [(0.2%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsGlobal Equity Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (100.1%) Australia (0.8%) CSL Ltd. 8 Belgium (1.2%) Anheuser-Busch InBev 11 Canada (6.2%) Cenovus Energy 7 Goldcorp, Inc. 17 New Gold * 14 Potash Corp. of Saskatchewan 9 Silver Wheaton 10 57 Chile (1.4%) Sociedad Quimica y Minera de Chile ADR, B Shares 13 China (1.2%) China Mobile 11 France (5.0%) Alcatel-Lucent * 5 Eutelsat Communications 14 LVMH Moet Hennessy Louis Vuitton 70 11 Schneider Electric 16 46 Germany (4.2%) Deutsche Boerse * 13 Fresenius Medical Care 13 Linde AG 87 13 39 Japan (1.7%) Jupiter Telecommunications 16 16 Korea (4.2%) Hyundai Mobis 59 16 Samsung Electronics 14 13 Shinhan Financial Group 10 39 Netherlands (3.4%) Akzo Nobel 1 0 Koninklijke Ahold 13 NXP Semiconductors * 6 Unilever NV 12 31 Norway (0.8%) DnB ASA 7 Sweden (1.2%) Telefonaktiebolaget LM Ericsson, B Shares 11 Switzerland (4.9%) Nestle SA 11 Novartis AG 10 Roche Holding 56 9 SGS SA 9 15 45 United Kingdom (11.9%) BG Group ADR 14 BHP Billiton 9 Experian PLC 17 Rio Tinto ADR 15 Subsea 7 * 11 Tullow Oil 9 Vodafone Group 21 Willis Group Holdings 13 United States (52.0%) 3M Co. 11 Alliance Data Systems * 95 10 American Tower Class A * 20 Apple, Inc. * 47 18 AT&T Inc. 8 BlackRock, Inc. 58 10 Cabot Oil & Gas 11 Celanese Corp. 10 Comcast Corp. Class A Special 10 Covidien PLC 16 CVS Caremark 16 Deere & Co. 95 7 Dow Chemical 6 FMC Technologies * 12 Gilead Sciences * 9 Google Inc. Class A * 10 6 H.J. Heinz 9 IBM 19 Ingersoll-Rand PLC 10 Johnson & Johnson 13 Laboratory Corp. of America Holdings * 9 Lazard Ltd. Class A 11 McDonald's Corp. 14 McKesson Corp. 9 MEDNAX, Inc. * 11 Microsoft Corp. 12 National Oilwell Varco 13 Occidental Petroleum 14 Oracle Corp. 18 Pall Corp. 13 Schlumberger Ltd. 10 State Street 9 Symantec Corp. * 14 Time Warner 11 United Technologies 15 UnitedHealth Group 10 Visa Inc. Class A 88 9 Wal-Mart Stores 17 Waste Connections 11 Waters Corp. * 10 Wells Fargo 7 Total Common Stocks (Cost $992) Short-Term Investments (1.7%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $16) 16 Total Investments## (101.8%) (Cost $1,008) Liabilities, less cash, receivables and other assets [(1.8%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY GLOBAL EQUITY FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Metals & Mining 7.0% Oil, Gas & Consumable Fuels 55 6.0% Health Care Providers & Services 52 5.7% Wireless Telecommunication Services 52 5.7% Chemicals 51 5.5% Media 51 5.5% Energy Equipment & Services 46 5.0% Food & Staples Retailing 46 5.0% Software 44 4.8% IT Services 38 4.1% Food Products 32 3.5% Pharmaceuticals 32 3.5% Professional Services 32 3.4% Capital Markets 30 3.3% Machinery 30 3.3% Commercial Banks 24 2.6% Semiconductors & Semiconductor Equipment 19 2.1% Computers & Peripherals 18 2.0% Biotechnology 17 1.8% Communications Equipment 16 1.8% Auto Components 16 1.7% Electrical Equipment 16 1.7% Health Care Equipment & Supplies 16 1.7% Aerospace & Defense 15 1.6% Hotels, Restaurants & Leisure 14 1.5% Insurance 13 1.5% Diversified Financial Services 13 1.4% Beverages 11 1.2% Commercial Services & Supplies 11 1.2% Industrial Conglomerates 11 1.2% Textiles, Apparel & Luxury Goods 11 1.2% Life Science Tools & Services 10 1.0% Diversified Telecommunication Services 8 0.9% Internet Software & Services 6 0.7% Short-Term Investments and Other Assets/Liabilities-Net (0.1)% 100.0% See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsGlobal Thematic Opportunities Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (84.6%) Australia (2.2%) Treasury Wine Estates Brazil (1.5%) All America Latina Logistica Canada (7.3%) Cenovus Energy Goldcorp, Inc. MEG Energy * Potash Corp. of Saskatchewan Chile (1.9%) Sociedad Quimica y Minera de Chile ADR, B Shares China (6.5%) Dah Chong Hong Holdings ENN Energy Holdings First Tractor, H Shares France (3.8%) CFAO Sanofi-Aventis ADR Hong Kong (1.9%) Beijing Enterprises Holdings India (1.7%) Mahindra & Mahindra GDR Indonesia (3.6%) Ace Hardware Indonesia PT Adaro Energy Tbk Japan (6.1%) FANUC Corp. Kubota Corp. ADR Mongolian Mining * Malaysia (2.0%) Genting Berhad Netherlands (2.0%) Unilever NV Philippines (1.5%) Energy Development Poland (1.6%) Warsaw Stock Exchange South Africa (2.0%) MTN Group Spain (1.5%) Bolsas y Mercados Espanoles Switzerland (1.8%) Novartis AG ADR Thailand (1.6%) BEC World Public United Kingdom (1.2%) Lonrho PLC * United States (32.9%) Adecoagro SA * Alpha Natural Resources * BlackRock, Inc. Boeing Co. Cypress Semiconductor * FMC Technologies * Franklin Resources Google Inc. Class A * Gran Tierra Energy * Honeywell International Invesco Ltd. Las Vegas Sands * Lindsay Corp. Norfolk Southern Philip Morris International Schlumberger Ltd. Southwestern Energy * United Parcel ServiceClass B Valmont Industries Total Common Stocks (Cost $28,030) Short-Term Investments (15.0%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $4,707) Total Investments## (99.6%) (Cost $32,737) Cash, receivables and other assets, less liabilities (0.4%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY GLOBAL THEMATIC OPPORTUNITIES FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Oil, Gas & Consumable Fuels 10.4% Machinery 9.8% Capital Markets 6.1% Distributors 4.1% Energy Equipment & Services 4.1% Aerospace & Defense 4.0% Metals & Mining 4.0% Pharmaceuticals 3.8% Hotels, Restaurants & Leisure 3.4% Food Products 3.3% Chemicals 3.3% Industrial Conglomerates 3.1% Diversified Financial Services 3.1% Road & Rail 2.4% Beverages 2.2% Tobacco 2.2% Specialty Retail 2.0% Wireless Telecommunication Services 2.0% Internet Software & Services 2.0% Gas Utilities 1.9% Air Freight & Logistics 1.8% Automobiles 1.7% Media 1.6% Independent Power Producers & Energy Traders 1.5% Semiconductors & Semiconductor Equipment 0.8% Short-Term Investments and Other Assets-Net 15.4% 100.0% See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsGuardian Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.9%) Beverages (4.6%) Anheuser-Busch InBev ADR Coca-Cola Capital Markets (6.9%) BlackRock, Inc. Charles Schwab Chemicals (3.2%) Ecolab Inc. Commercial Services & Supplies (2.7%) Republic Services Electronic Equipment, Instruments & Components (5.1%) Anixter International * National Instruments Energy Equipment & Services (6.2%) Cameron International * Schlumberger Ltd. Food Products (2.9%) McCormick & Company Health Care Equipment & Supplies (6.6%) C.R. Bard Covidien PLC Household Products (3.9%) Procter & Gamble Industrial Conglomerates (7.9%) 3M Co. Danaher Corp. Industrial Gases (2.2%) Praxair, Inc. Insurance (4.0%) Progressive Corp. Internet Software & Services (4.3%) Google Inc. Class A * IT Services (2.5%) MasterCard, Inc. Class A Media (5.5%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Multiline Retail (2.9%) Target Corp. Oil, Gas & Consumable Fuels (9.1%) BG Group Newfield Exploration * Pharmaceuticals (4.7%) Hospira, Inc. * Roche Holding Road & Rail (1.4%) Canadian National Railway Semiconductors & Semiconductor Equipment (7.3%) Altera Corp. Texas Instruments Trading Companies & Distributors (2.0%) W.W. Grainger Total Common Stocks (Cost $903,783) Short-Term Investments (3.3%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $36,781) Total Investments## (99.2%) (Cost $940,564) Cash, receivables and other assets, less liabilities (0.8%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsInternational Fund (Unaudited) Number of Shares Value† ($000's) z Common Stocks (95.9%) Australia (1.7%) CSL Ltd. Imdex Ltd. Austria (0.5%) Vienna Insurance Group Wiener Staedtische Versicherung Belgium (1.8%) Anheuser-Busch InBev Colruyt SA Telenet Group Holding * Brazil (0.3%) HRT Participacoes em Petroleo * Canada (10.7%) Cenovus Energy Corus Entertainment, B Shares Goldcorp, Inc. MacDonald, Dettwiler Neo Material Technologies * New Gold * Peyto Exploration & Development Potash Corp. of Saskatchewan Silver Wheaton Vermilion Energy Chile (1.2%) Sociedad Quimica y Minera de Chile ADR, B Shares China (1.5%) China Liansu Group Holdings China Mobile ADR Denmark (3.1%) Novo Nordisk Class B Sydbank AS Trygvesta AS France (6.2%) Alcatel-Lucent * Arkema CFAO Eutelsat Communications LVMH Moet Hennessy Louis Vuitton Sodexo Germany (6.8%) Brenntag AG Deutsche Boerse * Deutsche Telekom Fresenius Medical Care Linde AG Ireland (0.7%) DCC PLC Japan (12.3%) BRIDGESTONE Corp. Brother Industries Circle K Sunkus Jupiter Telecommunications KANSAI PAINT KDDI Corp. Kenedix Realty Investment Nihon Kohden NTT DOCOMO PIGEON Corp. SMC Corp. Sundrug Co. Korea (3.6%) Hyundai Mobis Samsung Electronics Shinhan Financial Group Netherlands (6.8%) Akzo Nobel Imtech NV Koninklijke Ahold Nutreco Holding Sligro Food Group Unilever NV Norway (1.9%) DnB ASA Prosafe ASA Russia (0.5%) NovaTek OAO GDR South Africa (1.1%) MTN Group Sweden (3.1%) Axfood AB Elekta AB, B Shares Nordea Bank Telefonaktiebolaget LM Ericsson, B Shares Switzerland (10.8%) Bucher Industries Credit Suisse Group * Givaudan SA * Nestle SA Novartis AG Roche Holding SGS SA Sika AG Sulzer AG Turkey (0.5%) Sinpas Gayrimenkul Yatirim Ortakligi United Kingdom (20.8%) Amlin PLC Avanti Communications Group *ñ Avanti Communications Group * BG Group BHP Billiton Bunzl PLC Chemring Group Diploma PLC Experian PLC Fidessa Group Informa PLC Mitie Group Petrofac Ltd. Reed Elsevier Rio Tinto ADR RPS Group Subsea 7 * Synergy Health Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $232,664) Preferred Stocks (0.0%) Brazil (0.0%) Refinaria de Petroleo Ipiranga *Ñ^^ (Cost $8) 11 Rights (0.0%) Belgium (0.0%) Anheuser-Busch InBev VVPR Strip * (Cost $0) 0 Short-Term Investments (4.4%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $11,790) Total Investments## (100.3%) (Cost $244,462) Liabilities, less cash, receivables and other assets [(0.3%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals 8.7% Wireless Telecommunication Services 6.7% Metals & Mining 6.0% Media 6.0% Oil, Gas & Consumable Fuels 5.9% Food & Staples Retailing 5.9% Insurance 4.3% Food Products 4.3% Pharmaceuticals 3.7% Machinery 3.4% Commercial Banks 3.1% Energy Equipment & Services 2.8% Professional Services 2.7% Health Care Providers & Services 2.6% Trading Companies & Distributors 2.6% Health Care Equipment & Supplies 2.5% Commercial Services & Supplies 2.2% Auto Components 2.1% Hotels, Restaurants & Leisure 2.0% Communications Equipment 1.5% Software 1.5% Diversified Financial Services 1.5% Diversified Telecommunication Services 1.5% Real Estate Investment Trusts 1.3% Aerospace & Defense 1.2% Biotechnology 1.2% Distributors 1.1% Office Electronics 1.1% Semiconductors & Semiconductor Equipment 1.0% Construction & Engineering 1.0% Capital Markets 0.9% Textiles, Apparel & Luxury Goods 0.9% Beverages 0.7% Industrial Conglomerates 0.6% Electronic Equipment, Instruments & Components 0.5% Building Products 0.5% Household Products 0.4% Short-Term Investments and Other Assets/Liabilities-Net 4.1% 100.0% See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsInternational Institutional Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (92.1%) Australia (1.6%) CSL Ltd. Imdex Ltd. Austria (0.5%) Vienna Insurance Group Wiener Staedtische Versicherung Belgium (1.7%) Anheuser-Busch InBev Colruyt SA Telenet Group Holding * Brazil (0.3%) HRT Participacoes em Petroleo * Canada (10.3%) Cenovus Energy Corus Entertainment, B Shares Goldcorp, Inc. MacDonald, Dettwiler Neo Material Technologies * New Gold * Peyto Exploration & Development Potash Corp. of Saskatchewan Silver Wheaton Vermilion Energy Chile (1.1%) Sociedad Quimica y Minera de Chile ADR, B Shares China (1.4%) China Liansu Group Holdings China Mobile ADR Denmark (3.0%) Novo Nordisk Class B Sydbank AS Trygvesta AS France (6.0%) Alcatel-Lucent * Arkema CFAO Ñ Eutelsat Communications LVMH Moet Hennessy Louis Vuitton Sodexo Germany (6.5%) Brenntag AG Deutsche Boerse * Deutsche Telekom Fresenius Medical Care Linde AG Ireland (0.6%) DCC PLC Japan (11.9%) BRIDGESTONE Corp. Brother Industries Circle K Sunkus Jupiter Telecommunications KANSAI PAINT KDDI Corp. Kenedix Realty Investment Nihon Kohden NTT DOCOMO PIGEON Corp. SMC Corp. Sundrug Co. Korea (3.5%) Hyundai Mobis Samsung Electronics Shinhan Financial Group Netherlands (6.6%) Akzo Nobel Imtech NV Koninklijke Ahold Nutreco Holding Sligro Food Group Ñ Unilever NV Norway (1.8%) DnB ASA Prosafe ASA Russia (0.5%) NovaTek OAO GDR South Africa (1.1%) MTN Group Sweden (3.0%) Axfood AB Elekta AB, B Shares Nordea Bank Telefonaktiebolaget LM Ericsson, B Shares Switzerland (10.4%) Bucher Industries Credit Suisse Group * Givaudan SA * Nestle SA Novartis AG Roche Holding SGS SA Sika AG Sulzer AG Turkey (0.4%) Sinpas Gayrimenkul Yatirim Ortakligi United Kingdom (19.9%) Amlin PLC Avanti Communications Group *ñ Avanti Communications Group * BG Group BHP Billiton Bunzl PLC Chemring Group Diploma PLC Experian PLC Fidessa Group Informa PLC Mitie Group Petrofac Ltd. Reed Elsevier Rio Tinto ADR RPS Group Subsea 7 * Synergy Health Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $308,421) Rights (0.0%) Belgium (0.0%) Anheuser-Busch InBev VVPR Strip * (Cost $0) 0 Short-Term Investments (6.4%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $20,962) Total Investments## (98.5%) (Cost $329,383) Cash, receivables and other assets, less liabilities (1.5%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL INSTITUTIONAL FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals 8.3% Wireless Telecommunication Services 6.5% Metals & Mining 5.8% Media 5.7% Oil, Gas & Consumable Fuels 5.7% Food & Staples Retailing 5.6% Insurance 4.1% Food Products 4.1% Pharmaceuticals 3.6% Machinery 3.2% Commercial Banks 3.0% Energy Equipment & Services 2.7% Professional Services 2.6% Health Care Providers & Services 2.5% Trading Companies & Distributors 2.5% Health Care Equipment & Supplies 2.4% Commercial Services & Supplies 2.1% Auto Components 2.0% Hotels, Restaurants & Leisure 1.9% Communications Equipment 1.5% Software 1.5% Diversified Telecommunication Services 1.4% Diversified Financial Services 1.3% Real Estate Investment Trusts 1.3% Aerospace & Defense 1.1% Biotechnology 1.1% Distributors 1.1% Office Electronics 1.0% Semiconductors & Semiconductor Equipment 1.0% Construction & Engineering 1.0% Capital Markets 0.9% Textiles, Apparel & Luxury Goods 0.9% Beverages 0.7% Industrial Conglomerates 0.6% Electronic Equipment, Instruments & Components 0.5% Building Products 0.5% Household Products 0.4% Short-Term Investments and Other Assets-Net 7.9% 100.0% See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsInternational Large Cap Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (94.5%) Australia (1.3%) CSL Ltd. Austria (0.7%) Vienna Insurance Group Wiener Staedtische Versicherung Belgium (2.4%) Anheuser-Busch InBev Colruyt SA Telenet Group Holding * Brazil (0.4%) HRT Participacoes em Petroleo * Canada (8.7%) Cenovus Energy Goldcorp, Inc. New Gold * Peyto Exploration & Development Potash Corp. of Saskatchewan Precision Drilling * Silver Wheaton Vermilion Energy Chile (1.1%) Sociedad Quimica y Minera de Chile ADR, B Shares China (1.2%) China Mobile ADR Denmark (3.9%) Jyske Bank * Novo Nordisk Class B Trygvesta AS 7,246 France (6.9%) Alcatel-Lucent * Eutelsat Communications LVMH Moet Hennessy Louis Vuitton Schneider Electric Sodexo Germany (8.7%) Brenntag AG Deutsche Boerse * Deutsche Telekom Fresenius Medical Care Linde AG SAP AG ADR Japan (8.0%) BRIDGESTONE Corp. Brother Industries Jupiter Telecommunications KANSAI PAINT KDDI Corp. NTT DOCOMO SMC Corp. Korea (4.2%) Hyundai Mobis Samsung Electronics Shinhan Financial Group Malaysia (0.9%) Axiata Group Berhad Netherlands (5.7%) Akzo Nobel Imtech NV Koninklijke Ahold Unilever NV Norway (0.9%) DnB ASA Russia (0.5%) NovaTek OAO GDR South Africa (1.4%) MTN Group Sweden (3.4%) Elekta AB, B Shares Nordea Bank Telefonaktiebolaget LM Ericsson, B Shares Switzerland (12.9%) Credit Suisse Group * Givaudan SA * Nestle SA Novartis AG Roche Holding SGS SA Sika AG Sulzer AG United Kingdom (21.3%) Amlin PLC BG Group BHP Billiton Bunzl PLC Experian PLC Informa PLC Petrofac Ltd. Reed Elsevier Rio Tinto ADR Sage Group Subsea 7 * Tesco PLC Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $166,923) Rights (0.0%) Belgium (0.0%) Anheuser-Busch InBev VVPR Strip * (Cost $0) 0 Short-Term Investments (5.4%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $9,894) Total Investments## (99.9%) (Cost $176,817) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL LARGE CAP FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Wireless Telecommunication Services 9.4% Chemicals 8.9% Oil, Gas & Consumable Fuels 6.8% Media 6.1% Metals & Mining 5.6% Insurance 4.9% Pharmaceuticals 4.9% Food & Staples Retailing 4.0% Professional Services 3.9% Commercial Banks 3.5% Food Products 3.4% Trading Companies & Distributors 2.9% Energy Equipment & Services 2.8% Machinery 2.8% Auto Components 2.5% Software 2.4% Hotels, Restaurants & Leisure 2.0% Electrical Equipment 1.9% Health Care Providers & Services 1.9% Communications Equipment 1.9% Diversified Financial Services 1.6% Health Care Equipment & Supplies 1.5% Diversified Telecommunication Services 1.4% Semiconductors & Semiconductor Equipment 1.4% Biotechnology 1.3% Capital Markets 1.1% Beverages 1.0% Construction & Engineering 1.0% Textiles, Apparel & Luxury Goods 0.9% Office Electronics 0.8% Short-Term Investments and Other Assets-Net 5.5% 100.0% See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsIntrinsic Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (100.1%) Aerospace & Defense (7.2%) Aerovironment Inc. * Ceradyne, Inc. * Spirit Aerosystems Holdings Class A * Teledyne Technologies * Textron Inc. Beverages (2.0%) Constellation Brands * Chemicals (2.6%) Chemtura Corp. * Cytec Industries Commercial Banks (7.6%) City National Comerica Inc. Huntington Bancshares TCF Financial Texas Capital Bancshares * Umpqua Holdings Commercial Services & Supplies (3.7%) Avery Dennison Covanta Holding Communications Equipment (8.4%) Arris Group * Brocade Communications * Ciena Corp. * Comverse Technology * Infinera Corp. * Powerwave Technologies * SeaChange International * Sierra Wireless * Construction & Engineering (1.9%) KBR, Inc. Containers & Packaging (4.1%) Crown Holdings * Sealed Air Electrical Equipment (1.6%) Hubbell Inc., Class B Electronic Equipment, Instruments & Components (4.2%) CTS Corp. Dolby Laboratories Class A * Itron, Inc. * LeCroy Corp. * Mercury Computer Systems * Energy Equipment & Services (2.8%) ION Geophysical * TETRA Technologies * Health Care Equipment & Supplies (0.6%) Symmetry Medical * Health Care Providers & Services (0.9%) Chemed Corp. Hotels, Restaurants & Leisure (2.8%) Scientific Games * Wendy's Co. Independent Power Producers & Energy Traders (2.9%) GenOn Energy * Ormat Technologies Internet Software & Services (2.0%) Digital River * Keynote Systems IT Services (9.5%) Acxiom Corp. * Convergys Corp. * CoreLogic, Inc. * DST Systems Lender Processing Services Life Science Tools & Services (3.7%) Affymetrix, Inc. * Cambrex Corp. * Charles River Laboratories International * Machinery (7.6%) ESCO Technologies ITT Corp. Manitowoc Co. Navistar International * Pall Corp. Twin Disc Marine (1.1%) Danaos Corp. * Seaspan Corp. Professional Services (1.6%) FTI Consulting * Road & Rail (1.9%) Ryder System Semiconductors & Semiconductor Equipment (6.2%) Alliance Semiconductor * 13 FormFactor Inc. * Ikanos Communications * Intersil Corp. MEMC Electronic Materials * Spansion, Inc. Class A * Standard Microsystems * Ultratech, Inc. * Software (4.7%) Accelrys Inc. * Cadence Design Systems * Verint Systems * Specialty Retail (5.9%) Advance Auto Parts Chico's FAS OfficeMax Inc. * PEP Boys-Manny, Moe & Jack RadioShack Corp. Talbots, Inc. * Textiles, Apparel & Luxury Goods (1.1%) Carter's, Inc. * Thrifts & Mortgage Finance (1.5%) BankUnited First Niagara Financial Group Total Common Stocks (Cost $139,935) Rights (0.0%) Biotechnology (0.0%) Pharmacopeia Drug Discovery CVR *^^ (Cost $0) 0 Short-Term Investments (0.0%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $0) 1 0 Total Investments## (100.1%) (Cost $139,935) Liabilities, less cash, receivables and other assets [(0.1%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsLarge Cap Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.3%) Aerospace & Defense (1.7%) Boeing Co. 16 Lockheed Martin 30 46 Air Freight & Logistics (0.8%) United Parcel Service Class B 21 Airlines (0.4%) Delta Air Lines * 12 Automobiles (0.4%) Ford Motor * 11 Biotechnology (1.6%) Amgen Inc. 45 Capital Markets (6.2%) Bank of New York Mellon 18 BlackRock, Inc. 31 Goldman Sachs Group 77 Morgan Stanley 15 State Street 29 Chemicals (2.4%) CF Industries Holdings 75 11 Monsanto Co. 54 65 Commercial Banks (6.2%) Fifth Third Bancorp 12 PNC Financial Services Group 16 U.S. Bancorp 40 Wells Fargo 84 Zions Bancorp 20 Communications Equipment (2.1%) Cisco Systems 58 Computers & Peripherals (2.4%) Dell Inc. * 48 SanDisk Corp. * 17 65 Diversified Financial Services (5.7%) Bank of America 38 Citigroup Inc. 52 J.P. Morgan Chase 68 Diversified Telecommunication Services (4.4%) AT&T Inc. 74 Verizon Communications 48 Electric Utilities (1.2%) Exelon Corp. 32 Energy Equipment & Services (3.7%) Cameron International * 31 Diamond Offshore Drilling 18 Halliburton Co. 23 Schlumberger Ltd. 30 Food & Staples Retailing (2.6%) Kroger Co. 42 Wal-Mart Stores 29 71 Health Care Equipment & Supplies (1.9%) Medtronic, Inc. 28 Zimmer Holdings * 24 52 Health Care Providers & Services (1.3%) Aetna Inc. 35 Hotels, Restaurants & Leisure (2.2%) Carnival Corp. 29 Las Vegas Sands * 32 61 Household Products (3.1%) Colgate-Palmolive 26 Kimberly-Clark 29 Procter & Gamble 30 85 Industrial Conglomerates (1.8%) 3M Co. 30 General Electric 20 50 Insurance (2.9%) Berkshire Hathaway Class B * 21 Marsh & McLennan 8 MetLife, Inc. 14 Reinsurance Group of America 20 Travelers Cos 16 79 Internet Software & Services (1.9%) Google Inc. Class A * 86 52 IT Services (0.6%) IBM 93 18 Machinery (1.4%) Cummins Inc. 22 Joy Global 18 40 Media (3.7%) Comcast Corp. Class A 20 Discovery Communications Class C * 14 News Corp. Class B 36 Time Warner 31 Metals & Mining (3.2%) Barrick Gold 13 Freeport-McMoRan Copper & Gold 36 Newmont Mining 41 90 Multi-Utilities (1.7%) Public Service Enterprise Group 20 Sempra Energy 26 46 Multiline Retail (1.6%) Target Corp. 44 Oil, Gas & Consumable Fuels (10.3%) Anadarko Petroleum 15 Apache Corp. 14 Cabot Oil & Gas 25 Chevron Corp. 74 Exxon Mobil 72 Occidental Petroleum 17 Range Resources 57 Valero Energy 11 Pharmaceuticals (8.6%) Bristol-Myers Squibb 22 Eli Lilly 24 Johnson & Johnson 65 Merck & Co. 15 Pfizer Inc. Semiconductors & Semiconductor Equipment (3.6%) Cymer, Inc. * 15 Intel Corp. 69 KLA-Tencor 15 99 Software (4.6%) Activision Blizzard 28 Microsoft Corp. 44 Oracle Corp. 29 Symantec Corp. * 27 Tobacco (0.6%) Philip Morris International 17 Wireless Telecommunication Services (0.5%) American Tower Class A * 15 Total Common Stocks (Cost $2,550) Exchange Traded Funds (0.4%) UltraShort S&P500 ProShares * (Cost $12) 12 Short-Term Investments (0.0%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $0) 1 0 Total Investments## (97.7%) (Cost $2,562) Cash, receivables and other assets, less liabilities (2.3%) 63 Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsLarge Cap Disciplined Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.9%) Aerospace & Defense (4.5%) Boeing Co. Precision Castparts Raytheon Co. United Technologies Auto Components (0.8%) BorgWarner, Inc. * Beverages (4.7%) Coca-Cola PepsiCo, Inc. Biotechnology (1.0%) Biogen Idec * Chemicals (3.3%) Monsanto Co. Sigma-Aldrich Commercial Banks (0.8%) Comerica Inc. Commercial Services & Supplies (1.5%) Republic Services Stericycle, Inc. * Communications Equipment (2.4%) Juniper Networks * QUALCOMM Inc. Computers & Peripherals (9.0%) Apple Inc. * EMC Corp. * Consumer Finance (1.0%) American Express Electric Utilities (1.1%) American Electric Power Energy Equipment & Services (4.0%) National Oilwell Varco Schlumberger Ltd. Food & Staples Retailing (3.7%) Kroger Co. Wal-Mart Stores Food Products (2.9%) Mead Johnson Nutrition Tyson Foods Class A Health Care Equipment & Supplies (1.0%) Covidien PLC Health Care Providers & Services (2.4%) Express Scripts * UnitedHealth Group Health Care Technology (0.5%) Cerner Corp. * Hotels, Restaurants & Leisure (7.9%) Las Vegas Sands * McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide Yum! Brands Household Products (3.4%) Kimberly-Clark Procter & Gamble Industrial Conglomerates (2.9%) 3M Co. Danaher Corp. Tyco International Industrial Gases (1.0%) Praxair, Inc. Internet & Catalog Retail (1.6%) Amazon.com * Netflix Inc. * Internet Software & Services (4.5%) Google Inc. Class A * IT Services (0.8%) VeriFone Systems * Life Science Tools & Services (2.7%) Illumina, Inc. * Waters Corp. * Media (1.1%) Time Warner Multiline Retail (2.6%) Family Dollar Stores Kohl's Corp. Oil, Gas & Consumable Fuels (3.1%) BG Group PLC ADR EOG Resources Range Resources Personal Products (1.4%) Estee Lauder Pharmaceuticals (3.5%) Allergan, Inc. Johnson & Johnson Road & Rail (1.7%) Union Pacific Semiconductors & Semiconductor Equipment (1.8%) ASML Holding ADR Intel Corp. Software (7.9%) Citrix Systems * Microsoft Corp. Oracle Corp. Specialty Retail (0.9%) Abercrombie & Fitch Class A Textiles, Apparel & Luxury Goods (2.5%) Coach, Inc. V.F. Corp. Tobacco (1.0%) Lorillard, Inc. Total Common Stocks (Cost $603,250) Short-Term Investments (2.0%) State Street Instltutional Liquid Reserves Fund Institutional Class (Cost $13,197) Total Investments## (98.9%) (Cost $616,447) Cash, receivables and other assets, less liabilities (1.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsMid Cap Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.1%) Aerospace & Defense (2.9%) BE Aerospace * HEICO Corp. Precision Castparts Auto Components (1.9%) BorgWarner, Inc. * Gentex Corp. Beverages (0.6%) Beam, Inc. Biotechnology (2.0%) Alexion Pharmaceuticals * Building Products (0.4%) Fortune Brands Home & Security * Capital Markets (1.2%) Affiliated Managers Group * Chemicals (2.5%) Airgas, Inc. Ashland Inc. Sigma-Aldrich Commercial Services & Supplies (1.8%) Stericycle, Inc. * Communications Equipment (1.1%) Acme Packet * F5 Networks * Diversified Financial Services (1.6%) IntercontinentalExchange Inc. * MSCI Inc. Class A * Electrical Equipment (4.4%) AMETEK, Inc. Polypore International * Roper Industries Sensata Technologies Holding * Electronic Equipment, Instruments & Components (2.9%) National Instruments Trimble Navigation * Universal Display * Energy Equipment & Services (4.8%) CARBO Ceramics Core Laboratories Oil States International * Food & Staples Retailing (0.8%) Whole Foods Market Food Products (1.3%) Diamond Foods Mead Johnson Nutrition Health Care Equipment & Supplies (3.3%) Edwards Lifesciences * Intuitive Surgical * Masimo Corp. NxStage Medical * Volcano Corp. * Health Care Providers & Services (3.4%) Catalyst Health Solutions * DaVita, Inc. * HMS Holdings * Health Care Technology (1.8%) Cerner Corp. * Quality Systems Hotels, Restaurants & Leisure (2.8%) Arcos Dorados Holdings Class A Chipotle Mexican Grill * Starwood Hotels & Resorts Worldwide Wynn Resorts Household Products (1.0%) Church & Dwight Industrial Conglomerates (1.0%) Danaher Corp. Internet Software & Services (1.1%) Rackspace Hosting * IT Services (2.8%) Cognizant Technology Solutions Class A * VeriFone Systems * Life Science Tools & Services (0.7%) Waters Corp. * Machinery (4.0%) Cummins Inc. Donaldson Co. Joy Global Pall Corp. Media (0.8%) Discovery Communications Class A * Metals & Mining (0.5%) Agnico-Eagle Mines Multiline Retail (2.8%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (6.0%) Cabot Oil & Gas Concho Resources * Denbury Resources * Oasis Petroleum * QEP Resources SM Energy Pharmaceuticals (3.7%) Medicis Pharmaceutical Class A Perrigo Co. Salix Pharmaceuticals * Watson Pharmaceuticals * Professional Services (1.6%) Nielsen Holdings * Verisk Analytics Class A * Real Estate Management & Development (1.1%) Jones Lang LaSalle Road & Rail (1.1%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (2.8%) Avago Technologies Cavium Inc. * Microchip Technology Software (10.5%) ANSYS, Inc. * Ariba, Inc. * Check Point Software Technologies * Citrix Systems * Electronic Arts * Informatica Corp. * MICROS Systems * QLIK Technologies * Red Hat * Salesforce.com, Inc. * Solera Holdings SuccessFactors, Inc. * Specialty Retail (6.7%) Bed Bath & Beyond * Dick's Sporting Goods * DSW Inc. Class A O'Reilly Automotive * Ross Stores Tractor Supply Textiles, Apparel & Luxury Goods (2.0%) Coach, Inc. PVH Corp. Trading Companies & Distributors (2.8%) Fastenal Co. MSC Industrial Direct Class A Wireless Telecommunication Services (2.6%) American Tower Class A * SBA Communications Class A * Total Common Stocks (Cost $384,827) Short-Term Investments (4.3%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $23,898) Total Investments## (101.4%) (Cost $408,725) Liabilities, less cash, receivables and other assets [(1.4%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsMulti-Cap Opportunities Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (99.5%) Aerospace & Defense (3.4%) Boeing Co. Beverages (1.1%) PepsiCo, Inc. Capital Markets (2.8%) Goldman Sachs Group Chemicals (3.8%) Ecolab Inc. Methanex Corp. Commercial Services & Supplies (3.0%) Covanta Holding Communications Equipment (0.9%) MRV Communications Containers & Packaging (3.1%) Sealed Air Diversified Financial Services (3.2%) J.P. Morgan Chase Electrical Equipment (5.6%) ABB Ltd. ADR * Rockwell Automation Energy Equipment & Services (5.7%) McDermott International * Schlumberger Ltd. Food Products (6.2%) ConAgra Foods Kraft Foods 7,692 Gas Utilities (2.5%) National Fuel Gas Health Care Providers & Services (6.2%) HCA Holdings * Henry Schein * Hotels, Restaurants & Leisure (6.5%) Darden Restaurants Great Wolf Resorts * McDonald's Corp. 8,107 Industrial Conglomerates (3.2%) 3M Co. Internet Software & Services (2.6%) eBay Inc. * Leisure Equipment & Products (3.3%) Mattel Inc. Life Science Tools & Services (3.1%) Thermo Fisher Scientific * Media (6.1%) News Corp.Class A Omnicom Group Office Electronics (3.3%) Xerox Corp. Oil, Gas & Consumable Fuels (6.1%) Cenovus Energy Range Resources Pharmaceuticals (3.4%) Pfizer Inc. Professional Services (2.8%) Nielsen Holdings * Software (5.7%) Activision Blizzard Microsoft Corp. Specialty Retail (2.9%) Bed Bath & Beyond * Textiles, Apparel & Luxury Goods (3.0%) Carter's, Inc. * Total Common Stocks (Cost $122,371) Short-Term Investments (2.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $3,185) Total Investments## (102.1%) (Cost $125,556) Liabilities, less cash, receivables and other assets [(2.1%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsPartners Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.3%) Aerospace & Defense (3.2%) Boeing Co. Textron Inc. Air Freight & Logistics (1.0%) FedEx Corp. Auto Components (1.4%) Lear Corp. Automobiles (0.6%) General Motors * Beverages (1.2%) Coca-Cola Biotechnology (0.8%) Amgen Inc. Building Products (1.7%) Owens Corning * Capital Markets (3.7%) Goldman Sachs Group Invesco Ltd. State Street Commercial Banks (4.6%) Fifth Third Bancorp SunTrust Banks Wells Fargo Computers & Peripherals (1.3%) Hewlett-Packard Construction & Engineering (0.7%) Chicago Bridge & Iron Consumer Finance (1.9%) American Express Capital One Financial Diversified Financial Services (6.9%) Bank of America Citigroup Inc. J.P. Morgan Chase Moody's Corp. Diversified Telecommunication Services (2.1%) Koninklijke KPN NV ADR Telefonica SA ADR Electric Utilities (1.0%) American Electric Power NV Energy Electrical Equipment (1.2%) ABB Ltd. ADR * Electronic Equipment, Instruments & Components (1.6%) Avnet, Inc. * Energy Equipment & Services (4.0%) Halliburton Co. National Oilwell Varco Weatherford International * Food & Staples Retailing (1.3%) CVS Caremark Health Care Equipment & Supplies (2.9%) Covidien PLC Zimmer Holdings * Health Care Providers & Services (4.7%) Aetna Inc. Medco Health Solutions * WellPoint Inc. Household Durables (1.4%) NVR, Inc. * Whirlpool Corp. Household Products (1.2%) Energizer Holdings * Insurance (4.1%) Berkshire Hathaway Class B * Lincoln National MetLife, Inc. IT Services (3.0%) Lender Processing Services Visa Inc. Class A Machinery (3.8%) Deere & Co. Eaton Corp. Joy Global Terex Corp. * Media (2.2%) Cablevision Systems Class A McGraw-Hill Cos. Metals & Mining (4.0%) Cliffs Natural Resources Freeport-McMoRan Copper & Gold Teck Resources Class B Walter Energy Xstrata PLC Multi-Utilities (3.2%) CenterPoint Energy National Grid ADR PG&E Corp. Multiline Retail (2.7%) J.C. Penney Macy's, Inc. Oil, Gas & Consumable Fuels (10.5%) Anadarko Petroleum Apache Corp. Canadian Natural Resources Cenovus Energy El Paso Corp. EOG Resources Occidental Petroleum Southwestern Energy * Personal Products (0.8%) Avon Products Pharmaceuticals (4.3%) Pfizer Inc. Shire PLC ADR Warner Chilcott Class A * Semiconductors & Semiconductor Equipment (3.4%) Intel Corp. Lam Research * NXP Semiconductors * ON Semiconductor * Software (1.4%) Check Point Software Technologies * Oracle Corp. Specialty Retail (2.5%) Best Buy Lowe's Cos. Total Common Stocks (Cost $1,726,299) Short-Term Investments (2.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $50,381) Total Investments## (98.8%) (Cost $1,776,680) Cash, receivables and other assets, less liabilities (1.2%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsReal Estate Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.1%) Apartments (16.8%) AvalonBay Communities BRE Properties Camden Property Trust Equity Residential Essex Property Trust UDR, Inc. Diversified (7.9%) American Assets Trust Digital Realty Trust DuPont Fabros Technology Vornado Realty Trust Health Care (11.0%) HCP, Inc. Health Care REIT Ventas, Inc. Hotels, Restaurants & Leisure (2.3%) Starwood Hotels & Resorts Worldwide Household Durables (0.5%) Brookfield Residential Properties * Industrial (4.2%) EastGroup Properties ProLogis, Inc. Lodging (3.0%) Host Hotels & Resorts Strategic Hotel & Resorts * Mixed (1.3%) PS Business Parks Office (11.7%) Alexandria Real Estate Equities Boston Properties Hudson Pacific Properties Kilroy Realty SL Green Realty Real Estate Management & Development (2.7%) Brookfield Asset Management Class A Brookfield Office Properties Regional Malls (17.3%) General Growth Properties Macerich Co. Simon Property Group Taubman Centers Westfield Group Self Storage (6.9%) Public Storage Sovran Self Storage Shopping Centers (8.8%) DDR Corp. Federal Realty Investment Trust Regency Centers Tanger Factory Outlet Centers Urstadt Biddle Properties Timber (3.7%) Rayonier Inc. Weyerhaeuser Co. Total Common Stocks (Cost $339,727) Short-Term Investments (1.7%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $6,422) Total Investments## (99.8%) (Cost $346,149) Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsRegency Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.3%) Aerospace & Defense (2.2%) Embraer SA ADR Spirit Aerosystems Holdings Class A * Auto Components (1.5%) Lear Corp. Automobiles (1.1%) Harley-Davidson Beverages (2.0%) Coca-Cola Enterprises Dr. Pepper Snapple Group Building Products (2.5%) Masco Corp. Owens Corning * Capital Markets (1.7%) Invesco Ltd. Chemicals (1.2%) Solutia Inc. * Commercial Banks (7.4%) Fifth Third Bancorp First Horizon National Huntington Bancshares KeyCorp Regions Financial SunTrust Banks Synovus Financial Zions Bancorp Construction & Engineering (1.4%) Chicago Bridge & Iron Diversified Financial Services (2.9%) Moody's Corp. Electric Utilities (2.9%) Great Plains Energy NV Energy Electronic Equipment, Instruments & Components (3.4%) Anixter International * Avnet, Inc. * Energy Equipment & Services (3.7%) Complete Production Services * Ensco PLC ADR National Oilwell Varco Noble Corp. * Oceaneering International Food Products (0.3%) J.M. Smucker Gas Utilities (1.1%) Questar Corp. Health Care Providers & Services (7.7%) Aetna Inc. AmerisourceBergen Corp. CIGNA Corp. Coventry Health Care * MEDNAX, Inc. * Household Durables (3.2%) Newell Rubbermaid NVR, Inc. * Whirlpool Corp. Household Products (1.3%) Energizer Holdings * Insurance (9.3%) Assurant, Inc. Lincoln National PartnerRe Ltd. Principal Financial Group Progressive Corp. Reinsurance Group of America W.R. Berkley IT Services (1.6%) Lender Processing Services Machinery (4.5%) AGCO Corp. * Eaton Corp. Terex Corp. * WABCO Holdings * Media (2.5%) Cablevision SystemsClass A McGraw-Hill Cos. Metals & Mining (2.4%) Cliffs Natural Resources Teck Resources Class B Multi-Utilities (6.8%) Alliant Energy CenterPoint Energy CMS Energy DTE Energy NiSource Inc. OGE Energy Multiline Retail (3.2%) J.C. Penney Macy's, Inc. Oil, Gas & Consumable Fuels (5.4%) Denbury Resources * Newfield Exploration * Noble Energy Whiting Petroleum * World Fuel Services Pharmaceuticals (3.0%) Shire PLC ADR Warner Chilcott Class A * Real Estate Investment Trusts (4.7%) Alexandria Real Estate Equities Annaly Capital Management Boston Properties Macerich Co. Vornado Realty Trust Semiconductors & SemiconductorEquipment (3.3%) Lam Research * NXP Semiconductors * ON Semiconductor * Specialty Retail (2.1%) Chico's FAS Limited Brands Total Common Stocks (Cost $63,656) Short-Term Investments (2.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $2,081) Total Investments## (99.2%) (Cost $65,737) Cash, receivables and other assets, less liabilities (0.8%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsSelect Equities Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (65.8%) Air Freight & Logistics (6.7%) C.H. Robinson Worldwide United Parcel ServiceClass B Auto Components (3.0%) BorgWarner, Inc. * Capital Markets (2.8%) BlackRock, Inc. Chemicals (5.9%) Monsanto Co. Potash Corp. of Saskatchewan Electric Utilities (4.9%) NextEra Energy Industrial Gases (4.4%) Praxair, Inc. Internet Software & Services (4.7%) eBay Inc. * IT Services (7.2%) IBM Visa Inc. Class A Life Science Tools & Services (1.5%) Thermo Fisher Scientific * Media (4.8%) Discovery Communications Class C * Oil, Gas & Consumable Fuels (7.2%) El Paso Corp. Professional Services (5.1%) Nielsen Holdings * Wireless Telecommunication Services (7.6%) American Tower Class A * Total Common Stocks (Cost $40,388) Short-Term Investments (34.0%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $23,643) Total Investments## (99.8%) (Cost $64,031) Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsSmall Cap Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.7%) Aerospace & Defense (4.4%) HEICO Corp. Triumph Group Air Freight & Logistics (1.1%) Hub Group Class A * Biotechnology (2.9%) Cepheid, Inc. * Cubist Pharmaceuticals * Onyx Pharmaceuticals * Building Products (1.0%) Fortune Brands Home & Security * Commercial Banks (1.1%) Texas Capital Bancshares * Commercial Services & Supplies (1.7%) Clean Harbors * Communications Equipment (1.1%) Aruba Networks * Consumer Finance (1.2%) First Cash Financial Services * Containers & Packaging (1.4%) Silgan Holdings Diversified Consumer Services (1.5%) Steiner Leisure * Electrical Equipment (1.5%) Regal-Beloit Energy Equipment & Services (2.9%) Dril-Quip Inc. * Hornbeck OffshoreServices * Lufkin Industries Food & Staples Retailing (1.3%) PriceSmart, Inc. Health Care Equipment & Supplies (2.4%) Neogen Corporation * Zoll Medical * Health Care Providers & Services (6.4%) Air Methods * Centene Corp. * HMS Holdings * U.S. Physical Therapy WellCare Health Plans * Health Care Technology (1.6%) SXC Health Solutions * Hotels, Restaurants & Leisure (6.2%) Buffalo Wild Wings * Orient-Express HotelsClass A * Peet's Coffee & Tea * Pinnacle Entertainment * Internet Software & Services (4.3%) Keynote Systems LivePerson, Inc. * Rackspace Hosting * IT Services (5.9%) Cardtronics, Inc. * Echo Global Logistics * Heartland Payment Systems ServiceSourceInternational * VeriFone Systems * Machinery (2.6%) Actuant Corp. Class A CLARCOR Inc. Metals & Mining (1.6%) Carpenter Technology Oil, Gas & Consumable Fuels (8.5%) Carrizo Oil & Gas * Northern Oil and Gas * Oasis Petroleum * Rex Energy * Rosetta Resources * World Fuel Services Personal Products (2.9%) Elizabeth Arden * Nu Skin Asia Pacific Pharmaceuticals (4.0%) Akorn, Inc. * Questcor Pharmaceuticals * Salix Pharmaceuticals * Professional Services (1.7%) CoStar Group * Real Estate Management & Development (1.4%) Jones Lang LaSalle Road & Rail (1.5%) Old Dominion Freight Line * Semiconductors & SemiconductorEquipment (3.2%) Cavium Inc. * Mellanox Technologies * Software (10.6%) Ariba, Inc. * BroadSoft Inc. * Concur Technologies * QLIK Technologies * SuccessFactors, Inc. * TIBCO Software * Ultimate Software Group * Specialty Retail (7.9%) DSW Inc. Class A Hibbett Sports * Sally Beauty Holdings * Tractor Supply Ulta Salon, Cosmetics & Fragrance * Vitamin Shoppe * Textiles, Apparel & Luxury Goods (1.4%) Deckers Outdoor * Trading Companies & Distributors (1.5%) MSC Industrial DirectClass A Total Common Stocks (Cost $112,685) Short-Term Investments (2.1%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $2,565) Total Investments## (100.8%) (Cost $115,250) Liabilities, less cash, receivables and other assets [(0.8%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2011 Schedule of InvestmentsSocially Responsive Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.9%) Capital Markets (6.8%) BlackRock, Inc. Charles Schwab Chemicals (3.2%) Ecolab Inc. Commercial Services & Supplies (2.0%) Herman Miller Electronic Equipment, Instruments & Components (5.2%) Anixter International * National Instruments Food Products (6.6%) J.M. Smucker McCormick & Company Unilever NV Health Care Equipment & Supplies (5.5%) Becton, Dickinson & Co. Covidien PLC Household Products (3.8%) Procter & Gamble Industrial Conglomerates (7.8%) 3M Co. Danaher Corp. Industrial Gases (2.0%) Praxair, Inc. Insurance (3.9%) Progressive Corp. Internet Software & Services (4.3%) Google Inc. Class A * IT Services (2.5%) MasterCard, Inc. Class A Media (5.4%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Multiline Retail (2.8%) Target Corp. Oil, Gas & Consumable Fuels (14.7%) BG Group Cimarex Energy Newfield Exploration * Noble Energy Pharmaceuticals (6.4%) Hospira, Inc. * Novo Nordisk A/S Class B Roche Holding Professional Services (1.2%) ICF International * Road & Rail (1.6%) Canadian National Railway Semiconductors & SemiconductorEquipment (7.3%) Altera Corp. Texas Instruments Specialty Chemicals (0.9%) Novozymes A/S Trading Companies & Distributors (2.0%) W.W. Grainger Total Common Stocks (Cost $1,417,091) Short-Term Investments (3.3%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $55,128) Principal Amount Certificates of Deposit (0.0%) Carver Federal Savings, 0.35%, due 12/26/11 Self Help Credit Union, 0.75%, due 02/16/12 Self Help Credit Union, 0.75%, due 01/29/12 Total Certificates of Deposit# (Cost $600) Total Investments## (99.2%) (Cost $1,472,819) Cash, receivables and other assets, less liabilities (0.8%) Total Net Assets (100.0%) See Notes to Schedule of Investments November 30, 2011 (Unaudited) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Emerging Markets Equity Fund (“Emerging Markets Equity”), Neuberger Berman Equity Income Fund (“Equity Income”), Neuberger Berman Focus Fund (“Focus”), Neuberger Berman Genesis Fund (“Genesis”), Neuberger Berman Global Equity Fund (“Global Equity”), Neuberger Berman Global Thematic Opportunities Fund (“Global Thematic Opportunities”), Neuberger Berman Guardian Fund (“Guardian”), Neuberger Berman International Fund (“International”), Neuberger Berman International Institutional Fund (“International Institutional”), Neuberger Berman International Large Cap Fund (“International Large Cap”), Neuberger Berman Intrinsic Value Fund (“Intrinsic Value”), Neuberger Berman Large Cap Disciplined Growth Fund (“Large Cap Disciplined Growth”), Neuberger Berman Large Cap Value Fund (“Large Cap Value”),Neuberger Berman Mid Cap Growth Fund (“Mid Cap Growth”), Neuberger Berman Multi-Cap Opportunities Fund (“Multi-Cap Opportunities”), Neuberger Berman Partners Fund (“Partners”), Neuberger Berman Real Estate Fund (“Real Estate”), Neuberger Berman Regency Fund (“Regency”), Neuberger Berman Select Equities Fund (“Select Equities”), Neuberger Berman Small Cap Growth Fund (“Small Cap Growth”), and Neuberger Berman Socially Responsive Fund (“Socially Responsive”) (each individually a “Fund,” and collectively, the “Funds”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds’ investments in equity securities, exchange traded funds and written option contracts, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Funds’ investments in convertible bonds is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations such as yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions (generally Level 2 inputs). Other Level 2 inputs used by an independent pricing service to value convertible bonds generally include underlying stock data, dealer quotes, conversion premiums, listed bond and preferred stock prices and other market information which may include benchmark curves, trade execution data, and sensitivity analysis, when available. Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Certificates of Deposit are valued at amortized cost. Investments in State Street Institutional Liquid Reserves Fund Institutional Class, State Street Institutional Treasury Money Market Fund Institutional Class, and State Street Institutional Treasury Plus Fund Institutional Class are valued using the respective fund’s daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Equity Funds’ Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. The value of the Funds’ investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rates as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that a Fund could expect to receive for those securities. In this event, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices a fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as of November 30, 2011: Asset Valuation Inputs (000’s omitted) Level 1 Level 2 Level 3§§ Total Emerging Markets Equity Investments: Common Stocks Brazil - - Chile - - China - Colombia - - India - - Indonesia - - Israel - - Korea - Malaysia - - Mexico - Nigeria - - Philippines - - Qatar - - Russia - South Africa - - Taiwan, Province Of China - - Thailand - - Turkey - - United Arab Emirates - - United Kingdom - - Total Common Stocks - Preferred Stocks§ - 0 Short-Term Investments - - Total Investments 0 Equity Income Investments: Common Stocks Air Freight & Logistics - - Beverages - - Capital Markets - - Diversified Financial Services - - Diversified Telecommunication Services - - Electric Utilities - - Food Products - - Gas Utilities - - Machinery - - Media - - Metals & Mining - - Multi-Utilities - - Oil, Gas & Consumable Fuels - - Pharmaceuticals - - Real Estate Investment Trusts - Road & Rail - - Semiconductors & Semiconductor Equipment - - Tobacco - - Transportation Infrastructure - - 21,044- Water Utilities - - Wireless Telecommunication Services - Total Common Stocks - Convertible Preferred Stocks - - Convertible Bonds - - Short-Term Investments - - Total Investments Focus Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Genesis Investments: Common Stocks Aerospace & Defense - - Air Freight & Logistics - - Auto Components - - Beverages - - Capital Markets - - Chemicals - - Commercial Banks - - Commercial Services & Supplies - - Construction & Engineering - - Containers & Packaging - - Distributors - - Diversified Consumer Services - - Electronic Equipment, Instruments & Components - - Energy Equipment & Services - - Food & Staples Retailing - - Food Products - - Gas Utilities - - Health Care Equipment & Supplies - - Health Care Providers & Services - - Health Care Technology - - Hotels, Restaurants & Leisure - - Household Durables - - Household Products - - Industrial Conglomerates - - Insurance - - IT Services - - Leisure Equipment & Products - - Life Science Tools & Services - - Machinery - Metals & Mining - - Office Electronics - - Oil, Gas & Consumable Fuels - - Professional Services - - Road & Rail - - Semiconductors & Semiconductor Equipment - - Software - - Specialty Retail - - Thrifts & Mortgage Finance - - Trading Companies & Distributors - - Water Utilities - - Total Common Stocks - Exchange Traded Funds - - Short-Term Investments - - Total Investments - Global Equity Investments: Common Stocks Australia - 8 - 8 Belgium - 11 - 11 Canada 57 - - 57 Chile 13 - - 13 China - 11 - 11 France - 46 - 46 Germany - 39 - 39 Japan - 16 - 16 Korea - 39 - 39 Netherlands 6 25 - 31 Norway - 7 - 7 Sweden - 11 - 11 Switzerland - 45 - 45 United Kingdom 42 67 - United States - - Total Common Stocks - Short-Term Investments - 16 - 16 Total Investments - Global Thematic Opportunities Investments: Common Stocks Australia - - Brazil - - Canada - - Chile - - China - - France - Hong Kong - - India - - Indonesia - - Japan - Malaysia - - Netherlands - - Philippines - - Poland - - South Africa - - Spain - - Switzerland - - Thailand - - United Kingdom - - United States - - Total Common Stocks - Short-Term Investments - - Total Investments - Guardian Investments: Common Stocks Beverages - - Capital Markets - - Chemicals - - Commercial Services & Supplies - - Electronic Equipment, Instruments & Components - - Energy Equipment & Services - - Food Products - - Health Care Equipment & Supplies - - Household Products - - Industrial Conglomerates - - Industrial Gases - - Insurance - - Internet Software & Services - - IT Services - - Media - - Multiline Retail - - Oil, Gas, & Consumable Fuels - Pharmaceuticals - Road & Rail - - Semiconductors & Semiconductor Equipment - - Trading Companies & Distributors - - Total Common Stocks - Short-Term Investments - - Total Investments - International Investments: Common Stocks Australia - - Austria - - Belgium - - Brazil - - Canada - - Chile - - China - Denmark - - France - - Germany - - Ireland - - Japan - - Korea - - Netherlands - - Norway - - Russia - - South Africa - - Sweden - - Switzerland - - Turkey - - United Kingdom - Total Common Stocks - Preferred Stocks Brazil - - 11 11 Rights Belgium 0 - - 0 Short-Term Investments - - Total Investments 11 International Institutional Investments: Common Stocks Australia - - Austria - - Belgium - - Brazil - - Canada - - Chile - - China - Denmark - - France - - Germany - - Ireland - - Japan - - Korea - - Netherlands - - Norway - - Russia - - South Africa - - Sweden - - Switzerland - - Turkey - - United Kingdom - Total Common Stocks - Rights Belgium 0 - - 0 Short-Term Investments - - Total Investments - International Large Cap Investments: Common Stocks Australia - - Austria - - Belgium - - Brazil - - Canada - - Chile - - China - - Denmark - - France - - Germany - Japan - - Korea - - Malaysia - - Netherlands - - Norway - - Russia - - South Africa - - Sweden - - Switzerland - - United Kingdom - Total Common Stocks - Rights Belgium 0 - - 0 Short-Term Investments - - Total Investments - Intrinsic Value Investments: Common Stocks§ - - Rights - - 0 0 Short-Term Investments - 0 - 0 Total Investments 0 0 Large Cap Disciplined Growth Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Large Cap Value Investments: Common Stocks§ - - Exchange Traded Funds 12 - - 12 Short-Term Investments - 0 - 0 Total Investments 0 - Mid Cap Growth Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Multi-Cap Opportunities Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Partners Investments: Common Stocks Aerospace & Defense - - Air Freight & Logistics - - Auto Components - - Automobiles - - Beverages - - Biotechnology - - Building Products - - Capital Markets - - Commercial Banks - - Computers & Peripherals - - Construction & Engineering - - Consumer Finance - - Diversified Financial Services - - Diversified Telecommunication Services - - Electric Utilities - - Electrical Equipment - - Electronic Equipment, Instruments & Components - - Energy Equipment & Services - - Food & Staples Retailing - - Health Care Equipment & Supplies - - Health Care Providers & Services - - Household Durables - - Household Products - - Insurance - - IT Services - - Machinery - - Media - - Metals & Mining - Multi-Utilities - - Multiline Retail - - Oil, Gas & Consumable Fuels - - Personal Products - - Pharmaceuticals - - Semiconductors & Semiconductor Equipment - - Software - - Specialty Retail - - Total Common Stocks - Short-Term Investments - - Total Investments - Real Estate Investments: Common Stocks Apartments - - Diversified - - Health Care - - Hotels, Restaurants & Leisure - - Household Durables - - Industrial - - Lodging - - Mixed - - Office - - Real Estate Management & Development - - Regional Malls - Self Storage - - Shopping Centers - - Timber - - Total Common Stocks - Short-Term Investments - - Total Investments - Regency Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Select Equities Investments: Common Stocks§ - - Short-Term Investments - - Total Investments Small Cap Growth Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Socially Responsive Investments: Common Stocks Capital Markets - - Chemicals - - Commercial Services &Supplies - - Electronic Equipment,Instruments & Components - - Food Products - - Health Care Equipment &Supplies - - Household Products - - Industrial Conglomerates - - Industrial Gases - - Insurance - - Internet Software & Services - - IT Services - - Media - - Multiline Retail - - Oil, Gas & Consumable Fuels - Pharmaceuticals - Professional Services - - Road & Rail - - Semiconductors & Semiconductor Equipment - - Specialty Chemicals - - Trading Companies &Distributors - - Total Common Stocks - Short-Term Investments - - Certificates of Deposit - - Total Investments - § The Schedule of Investments (and Summary Schedule of Investments by Industry for the international funds) provide information on the industry for the portfolio. §§ The following is a reconciliation between the beginning and ending balances of investments in which significant unobservable inputs (Level 3) were used in determining value: (000’s omitted) Beginning balance, as of9/1/11 Accrued discounts/ (premiums) Realized gain/loss and change in unrealized appreciation/ (depreciation) Purchases Sales Transfers in to Level 3 Transfers outof Level 3 Balance, as of 11/30/11 Net change in unrealized appreciation/ (depreciation) from investments still held as of 11/30/11 Investments in Securities: Emerging Markets Equity Preferred Stocks Brazil $0 $- $- $- $- $- $- $0 $0 Total 0 - 0 0 International Preferred Stocks Brazil 12 - 11 Total 12 - 11 Intrinsic Value Rights 0 - 0 - Total 0 - 0 - As of the period ending November 30, 2011, certain foreign equity securities transferred from Level 1 to Level 2 as a result of the Funds’ valuation procedures to fair value securities, as stated in the description of the valuation methods of foreign equity securities above. Liability Valuation Inputs The following is a summary, categorized by Level, of inputs used to value the Fund’s derivatives as of November 30, 2011: (000’s omitted) Level 1 Level 2 Level 3 Total Equity Income Option Contracts $- $- # At cost, which approximates market value. ## At November 30, 2011, selected fund information on a U.S. federal income tax basis was as follows: (000’s omitted) Cost Gross Unrealized Appreciation Gross Unrealized
